UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIM CARL,

 

Plaintiff,

-against-

ORDER

SERGEANT ANDREW LANE,

SERGEANT OTON UKAJ,

POLICE OFFICER LASHANNEN HOGUE,
POLICE OFFICER JASON PHILLIPS, POLICE
OFFICER ALEXANDER BESS and POLICE
OFFICER TADEUSZ TROJANOWSKI,

18 Civ. 1217 (GBD)

Defendants.

GEORGE B. DANIELS, United States District Judge:

Defendants’ oral application pursuant to Federal Rule of Civil Procedure 50 for judgment
as a matter of law following a jury trial in this action is GRANTED. The Court of Clerk is directed
to close this case accordingly.

Dated: New York, New York SO ORDERED.
February 26, 2020 —

Gf, i “de 4 “Lb Lp Hirt
GPORGE B. DANIELS

nited States District Judge

 

 
